     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 1 of 11



1    Steven A. Alpert, NV #8353
     PRICE LAW GROUP, APC
2
     5940 S Rainbow Blvd,
3    Las Vegas, NV 89118
     T: (702) 794-2008
4    F: (866) 401-1457
5    alpert@pricelawgroup.com
     Attorneys for Plaintiff
6    Diane St. Clair
7
                               UNITED STATES DISTRICT COURT
8
                                     DISTRICT OF NEVADA
9
10
                                                    Case No.: 2:20-cv-1880
11   Diane St. Clair,
                                                    COMPLAINT AND DEMAND
12               Plaintiff,                         FOR JURY TRIAL
13                                                     1. TCPA, 47 U.S.C. § 227, et seq.
            v.
14                                                     2. FDCPA, 15 U.S.C. § 1692 et. seq.
     iEnergizer, Inc.; GC Services Limited             3. Intrusion Upon Seclusion
15
     Partnership; Teleperformance Business
16   Services US, LLC; Alorica, Inc.; and
     DOES 1-5,
17
18               Defendants.

19
20
                                 COMPLAINT FOR DAMAGES
21
            Plaintiff, Diane St. Clair (“Plaintiff”), through her attorneys, alleges the following
22
23   against iEnergizer, Inc. (“iEnergizer”), GC Services Limited Partnership (“GC”),

24   Teleperformance Business Services US, LLC (“Teleperformance”) and Alorica, Inc.
25
     (“Alorica”) (referenced collectively as “Defendants”):
26
27
28
                                                   1
                                                                        COMPLAINT AND DEMAND
                                                                                FOR JURY TRIAL
     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 2 of 11



1                                         INTRODUCTION
2
        1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection
3
4            Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly regulates

5            the use of automated telephone equipment.          Among other things, the TCPA
6
             prohibits certain unsolicited marketing calls, restricts the use of automatic dialers or
7
             prerecorded messages, and delegates rulemaking authority to the Federal
8
9            Communications Commission (“FCC”).

10      2. Count II of Plaintiff’s Complaint is based upon the Fair Debt Collection Practices
11
             Act (“FDCPA”) 15 U.S.C. § 1692. The FDCPA is a federal statute that broadly
12
             prohibits persons from engaging in abusive and/or deceptive debt collection
13
14           practices.

15      3. Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy - Intrusion
16
             upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts §
17
             652B prohibits an intentional intrusion, “physically or otherwise, upon the solitude
18
19           or seclusion of another or his private affairs or concerns … that would be highly

20           offensive to a reasonable person.”
21
                                   JURISDICTION AND VENUE
22
23      4.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331; 28 U.S.C.

24           § 1367; 47 U.S.C. § 227 and 15 U.S.C. § 1692.
25
26
27
28
                                                                          COMPLAINT AND DEMAND
                                                   -2-                            FOR JURY TRIAL
     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 3 of 11



1       5.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) in that a substantial part of the
2
             events or omissions giving rise to the claim occurred in this District. Plaintiff’s
3
             claims against Defendants can be traced back to contracts consummated in Nevada.
4
5       6.   Defendants transact business in Nevada. Therefore, personal jurisdiction is

6            established.
7
                                               PARTIES
8
9       7. Plaintiff is a natural person residing in the Boswell, Pennsylvania.

10      8. Plaintiff is a consumer as defined by the FDCPA, 15 U.S.C. § 1692a(3).
11
        9. Non-party Credit One Bank, N.A. (“Credit One”), is a bank at home in Nevada.
12
        10. Upon information, Defendants are independent, third-party vendors that contracted
13
14           with non-party Credit One to attempt to collect an alleged debt from Plaintiff. Upon

15           information and belief, the contracts between Defendants and Credit One are
16
             executed in Nevada.
17
        11. Defendants are businesses that regularly collect or attempt to collect debts owed to
18
19           another. Therefore, Defendants are debt collectors as defined by the FDCPA, 15

20           U.S.C. § 1692a(6).
21
        12. Upon information, Defendants place calls on behalf of non-party Credit One using
22
             their own agents and equipment.
23
24      13. Upon information, when Defendants attempt to collect consumer debts they

25           deceptively pose as employees of Credit One.
26      14. Defendant iEnergizer’s principal place of business is located at 11009 Metric
27
             Boulevard, Building J #150 Austin, Texas 75252. Defendant iEnergizer can be
28
                                                                       COMPLAINT AND DEMAND
                                                 -3-                           FOR JURY TRIAL
     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 4 of 11



1          served at its registered agent, Agents for Delaware Corporations, Inc., 310 Alder
2
           Road., P.O. Box 841, Dover, DE 19904.
3
        15. Defendant GC’s principal place of business is located at 6330 Gulfton St. Houston,
4
5          Texas 77081. GC can be served at its registered agent, CT Corporation System 1999

6          Bryan Street, Ste. 900 Dallas, Texas 75201.
7
        16. Defendant Teleperformance is headquartered at 5995 S. Commerce Drive, Suite
8
           600, Murray, Utah 84107. Teleperformance can be served at its registered agent,
9
10         Corporate Creations Network Inc., 2825 E. Cottonwood Parkway #500, Salt Lake

11         City, Utah 84121.
12
        17. Defendant Alorica is headquartered at 5 Park Plaza, Suite 1100, Irvine California
13
           92614. Alorica can be served at its registered agent, CSC – Lawyers Incorporating
14
15         Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833.

16                                  FACTUAL ALLEGATIONS
17
        18. Plaintiff had a credit account with non-party Credit One Bank.
18
19      19. Plaintiff used that credit account for typical consumer transactions.

20      20. Upon information, Defendants are attempting to collect on the alleged debt related
21
            to Plaintiff's Credit One Account (“Account”).
22
        21. Plaintiff does not have a contract with any of the Defendants who are debt collectors.
23
24      22. In or around March 2018, Defendants began placing calls to Plaintiff on her cellular

25          phone number ending in 6719, in an attempt to collect a debt associated with the
26          Account.
27
28
                                                                       COMPLAINT AND DEMAND
                                                -4-                            FOR JURY TRIAL
     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 5 of 11



1       23. Defendants called Plaintiff from the following phone numbers: (412) 785-1990,
2
            (412) 785-2043, (719) 941-8239, (412) 785-2093, (212) 519-0550, (412) 785-
3
            2031, (412) 755-1978, (412) 785-2081, (412) 785-1912, (580) 271-9113, (215)
4
5           369-9349, (315) 355-7613, (225) 442-3557, (860) 509-0926, (610) 347-8326,

6           (843) 619-4192, (412) 785-2271, (866) 473-4868, (412) 785-2352, (412) 785-
7
            2404, (412) 485-2628, (412) 467-0700, (412) 485-129, (412) 566-8143, (878) 999-
8
            8411, (331) 200-1193, (412) 785-2322, (412) 785-2374, and (878) 999.7570. Upon
9
10          information and belief, these telephone numbers are operated by Defendants.

11      24. Upon information and belief, Defendants used the aforementioned phone numbers
12
           to contact Plaintiff and posed as Credit One employees.
13
        25. On or about March 29, 2018, at 2:50 p.m., Plaintiff answered a collection call from
14
15         one of the Defendants. When she answered the phone, Plaintiff heard a pause before

16         the collection agent began to speak, indicating the use of an automated telephone
17
           dialing system.
18
        26. The collection agent introduced itself as a representative of Credit One and
19
20         informed Plaintiff that it was attempting to collect a debt related to her Account.

21      27. During that conversation, Plaintiff informed the agent that she was experiencing
22
           financial hardship. Plaintiff explained that she was not able to make a payment, and
23
           requested that Credit One stop calling her. Instead, she asked that all future
24
25         communications related to her Account be sent through the mail.

26      28. Despite Plaintiff’s request not to be contacted via telephone, Defendants continued
27         to call her.
28
                                                                      COMPLAINT AND DEMAND
                                                -5-                           FOR JURY TRIAL
     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 6 of 11



1       29. Between May 31, 2018, and August 24, 2018, eighty-five (85) days, Defendants
2
           called Plaintiff at least two-hundred and fifty-five (255) times.
3
        30. Defendants called Plaintiff as many times as seven (7) times a day on numerous
4
5          occasions.

6       31. Defendants sometimes called Plaintiff as many times as eight (8) times a day.
7
        32. Each time Defendant’s called Plaintiff, there was a brief pause before they would
8
           speak indicating the use of an automated telephone dialing system.
9
10      33. Each time the Defendants called Plaintiff’s cellular phone, they failed to

11         meaningfully disclose their identities.
12
        34. Upon information and belief, Defendants intentionally and knowingly refrained
13
           from disclosing their identity to try and avoid their obligations as debt collectors
14
15         under the FDCPA.

16      35. Plaintiff suffers from fibromyalgia, a disorder that causes unbearable aching and
17
           pain throughout her body.
18
        36. Plaintiff’s fibromyalgia symptoms are exacerbated by stress and anxiety.
19
20     37. Defendants’ incessant phone calls caused Plaintiff to feel stressed and anxious on

21        a daily basis.
22
        38. Unfortunately, the stress related to Defendants’ conduct caused Plaintiff’s
23
           fibromyalgia to flare up. As a direct result of Defendants’ phone calls, Plaintiff had
24
25         to receive extra pain-relief shots.

26
27
28
                                                                       COMPLAINT AND DEMAND
                                                 -6-                           FOR JURY TRIAL
     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 7 of 11



1       39. In an effort to reduce the frequency and magnitude of her fibromyalgia flare-ups,
2
           Plaintiff started taking prescription medication to manage the anxiety caused by
3
           Defendants’ unending phone calls.
4
5       40. As a result of Defendants’ conduct, Plaintiff has sustained actual damages including,

6          but not limited to, stress, emotional pain, mental pain and anguish.
7
                                             COUNT I
8                     Defendants’ Violations of the TCPA, 47 U.S.C. § 227
9
        41. Plaintiff incorporates by reference the above paragraphs as though fully stated
10
            herein.
11
12      42. Within four years prior to the filing of this action, on multiple occasions, Defendants

13         violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in pertinent part:
14
                  “It shall be unlawful for any person within the United States . .
15                . to make any call (other than a call made for emergency
                  purposes or made with the prior express consent of the called
16                party) using any automatic telephone dialing system or an
                  artificial or prerecorded voice — to any telephone number
17                assigned to a . . . cellular telephone service . . . or any service
                  for which the called party is charged for the call.”
18
        43. Within four years prior to the filing of this action, on multiple occasions, Defendants
19
           willfully and knowingly contacted Plaintiff on her cellular telephone using an
20
21         artificial prerecorded voice or an automatic telephone dialing system. Consequently,
22         Defendants knowingly and/or willfully violated the TCPA.
23
        44. Plaintiff is entitled to an award of five hundred dollars ($500.00) in statutory
24
            damages, for each and every call Defendants placed in violation of the TCPA. 47
25
26          U.S.C. § 227(b)(3)(B).

27
28
                                                                        COMPLAINT AND DEMAND
                                                 -7-                            FOR JURY TRIAL
     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 8 of 11



1       45. If the Court finds that Defendants knowingly and/or willfully violated the TCPA,
2
            Plaintiff is entitled to an award of one thousand five hundred dollars ($1,500.00),
3
            for each and every one of Defendants’ violative phone calls. 47 U.S.C. §
4
5           227(b)(3)(B); 47 U.S.C. § 227(b)(3)(C).

6                                         COUNT II
                     Defendants’ Violations of the FDCPA, 15 U.S.C. § 1692 et. seq.
7
        46. Plaintiff incorporates by reference the above paragraphs as though fully set forth
8
9          herein.

10      47. The FDCPA prohibits the “use of any business, company, or organization name
11
           other than the true name of the debt collector's business, company, or
12
           organization.” 15 U.S.C. § 1692e(14).
13
14      48. The FDCPA also requires that in its initial communication with a consumer, a debt

15         collector disclose that the “debt collector is attempting to collect a debt and
16
           that any information obtained will be used for that purpose ….” 15 U.S.C.A. §
17
           1692e(11). See Costa v. Nat'l Action Fin. Servs., 634 F. Supp. 2d 1069, 1075 (E.D.
18
19         Cal. 2007) (citing Hosseinzadeh v. M.R.S. Assocs., Inc., 387 F. Supp. 2d 1104,

20         1112 (C.D. Cal. 2005) (finding “‘meaningful disclosure’ presumably requires that
21
           the caller must state his or her name and capacity, and disclose enough information
22
           so as not to mislead the recipient as to the purpose of the call or the reason the
23
24         questions are being asked.”).

25      49. Defendants violated 15 U.S.C. § 1692e(14) and 15 U.S.C. § 1692e(11) each time
26
           they contacted Plaintiff because they failed to truthfully and correctly identify
27
           themselves. The Defendants did not inform Plaintiff that they were collecting the
28
                                                                       COMPLAINT AND DEMAND
                                                 -8-                           FOR JURY TRIAL
     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 9 of 11



1          alleged debt on behalf of Credit One or owed to Credit One. Instead, the
2
           Defendants identified themselves as Credit One and acted as though Plaintiff owed
3
           the alleged debt to them.
4
5       50. Additionally, the FDCPA prohibits a debt collector from “causing a telephone to

6          ring or engaging any person in telephone conversation repeatedly or continuously
7
           with intent to annoy, abuse, or harass any person at the called number.” 15
8
           U.S.C.A. § 1692d.
9
10      51. Defendants placed phone calls at a frequency and magnitude intended to annoy,

11         abuse or harass Plaintiff.
12
        52. Defendants incessantly called Plaintiff despite her unequivocal revocation of
13
           consent to be contacted via telephone.
14
15      53. Defendants’ constant, harassing phone calls were made in violation of the FDCPA.

16      54. Defendants’ conduct, as described above, was committed willfully and
17
           intentionally with the purpose of coercing Plaintiff to pay the alleged debt.
18
        55. As a result of the foregoing violations of the FDCPA, Defendants are liable to
19
20         Plaintiff for actual damages, statutory damages, and attorney’s fees and costs.

21                                        COUNT III
22                            Defendants’ Intrusion Upon Seclusion

23      56. Plaintiff incorporates by reference the above paragraphs as though fully set forth
24
           herein.
25
        57. Defendants intruded upon Plaintiff’s seclusion. Defendants’ violations include, but
26
27         are not limited to, the following:

28
                                                                      COMPLAINT AND DEMAND
                                                -9-                           FOR JURY TRIAL
     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 10 of 11



1              (a) Defendants intentionally intruded, physically or otherwise, upon Plaintiff’s
2
                  solitude and seclusion by engaging in harassing phone calls in an attempt to
3
                  collect on an alleged debt despite at least one request that the calls cease.
4
5       58. Defendants’ conduct would be highly offensive to a reasonable person as Plaintiff

6          received calls that interrupted her daily schedule.
7
        59. Defendants’ acts, as described above, were done intentionally with the purpose of
8
           coercing Plaintiff to pay the alleged debt.
9
10      60. Defendants are liable to Plaintiff for actual damages stemming from their intrusion

11         upon her seclusion. If the Court finds that Defendants’ conduct was egregious,
12
           Plaintiff may be entitled to punitive damages.
13
                                     PRAYER FOR RELIEF
14
15         WHEREFORE, Plaintiff, Diane St. Clair, respectfully requests judgment be entered

16   against Defendants iEnergizer, GC, Teleperformance and Alorica for the following:
17
               A. Declaratory judgment that Defendants violated the TCPA;
18
               B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B), 47 U.S.C. §
19
20                227(b)(3)(C);

21             C. Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(B);
22
               D. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
23
               E. Actual and punitive damages for intruding upon Plaintiff’s seclusion;
24
25             F. Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. 1692k(3);

26             G. Awarding Plaintiff any pre-judgment and post-judgment interest as may be
27                allowed under the law; and
28
                                                                       COMPLAINT AND DEMAND
                                                - 10 -                         FOR JURY TRIAL
     Case 2:20-cv-01880-GMN-VCF Document 1 Filed 10/08/20 Page 11 of 11



1             H. Any other relief that this Honorable Court deems appropriate.
2
                                  DEMAND FOR JURY TRIAL
3
           Please take notice that Plaintiff demands a trial by jury in this action.
4
5
6          RESPECTFULLY SUBMITTED,

7    Date: October 8, 2020                     By:       /s/Steven A. Alpert
                                                         Steven A. Alpert, NV #8353
8                                                        PRICE LAW GROUP, APC
9                                                        5940 S Rainbow Blvd,
                                                         Las Vegas, NV 89118
10                                                       T: (702) 794-2008
                                                         F: (866) 401-1457
11
                                                         alpert@pricelawgroup.com
12                                                       Attorneys for Plaintiff
                                                         Diane St. Clair
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                        COMPLAINT AND DEMAND
                                                - 11 -                          FOR JURY TRIAL
